﻿150.	Mr. President, allow me at the outset to offer my warmest congratulations to you on your election to the high office of the presidency of the current session of the General Assembly. I wish you every success in your undertaking, and I should like to pledge my delegation's full co-operation in your performance of the duties entrusted to you by the world community.
151.	I wish to pay a high tribute to Ambassador Amerasinghe of Sri Lanka, a distinguished son of Asia, for the statesmanlike manner in which he presided over the thirty- first session of the General Assembly in the past year. We all owe him a great debt of gratitude for his tireless efforts and his sincere dedication to his task.
152.	I wish also to extend a cordial welcome to the two new Members of the Organization, Djibouti and Viet Nam.
The latter is a neighbour of ours, and we were pleased to be one of the sponsors of the resolution on its admission to the United Nations, Thailand looks forward to co-operating closely with both the new Members in the General Assembly and in other forums of the United Nations. My delegation is particularly heartened by the reiteration by the Minister of Foreign Affairs of the Socialist Republic of Viet Nam [3rd meeting] of its policy of peace towards its South-East Asian neighbours, which augurs well for the peace and stability as well as the progress and prosperity of South-East Asia.
153.	Now that all the countries of South-East Asia have been admitted as peace-loving Members of this Organization a unique opportunity offers itself for more productive pursuits and beneficial undertakings among countries of the region, regardless of differences in their political, economic or social systems.
154.	The five Heads of Government of the Association of South-East Asian Nations  met recently in Kuala Lumpur, on 4 and 5 August 1977, to celebrate ASEAN tenth anniversary and to review the development and progress of the organization during its first decade. In assessing political developments affecting the ASEAN region the five Heads of Government reaffirmed their Governments' desire to develop peaceful and mutually beneficial relations with all countries in the region, including the three countries of Indo-China.
155.	My Government is of the view that full efforts should be made to enhance the prospect of better understanding among all South-East Asian countries and that every avenue of peaceful and constructive co-operation should be explored on the basis of equality and mutuality of interests. Thailand has accordingly been encouraged by recent progress towards the establishment of an interim committee with Laos and Viet Nam on the United Nations-sponsored Lower Mekong Basin Project under the aegis of ESCAP. The reactivation of that scheme will pave the way for co-operation among the riparian States concerned. In this connexion, it is hoped that in due course Democratic Kampuchea will also resume its participation in that beneficial regional project. In this regard, Thailand has been actively engaged in that co-operative endeavour in order to help to improve the over-all political climate in the region.
156.	It is regrettable that, although Thailand was the first among the ASEAN nations to re-establish diplomatic relations with Democratic Kampuchea at the end of 1975, border problems between the two countries have continued, resulting in much loss of life and damage to property. My Government had hoped that, given the desire to avoid bloodshed and sincere efforts on both sides to arrive at a good understanding with each other, the difficulties could be surmounted by diplomatic negotiations.
157.	Unfortunately, the border situation has become worse. None the less, the Thai Government has made repeated efforts to hold talks with Democratic Kampuchea on border questions, as well as on other matters affecting the relations between our two countries, through the liaison officers appointed by the two Governments in November 1975. To our regret, our repeated attempts to make contact with the Cambodian liaison officer have been ignored. Moreover, our efforts to initiate a dialogue with Democratic Kampuchea in a few capital cities where both Governments are represented have thus far been unsuccessful. However, my Government is determined to continue in our quest to have the border problems with Democratic Kampuchea settled peacefully in accordance with our basic policy of peaceful coexistence with all our neighbours. My delegation wishes to reiterate here that Thailand entertains no aggressive design against any of its neighbours, including Democratic Kampuchea, nor has it any ambition for territorial gain from them. In respect of Democratic Kampuchea, Thailand still strictly abides by the joint communiqué of 31 October 1975 between the two countries.
158.	My delegation listened with interest to the statement of the Chairman of the delegation of the Lao People's Democratic Republic of 3 October 1977 in this same hail. Since Thailand consistently advocates and maintains its policy of reciprocal friendship with all its neighbours—and indeed with all countries—irrespective of differences in political, economic or social systems and on the basis of both mutual respect of each other's sovereignty, independence and territorial integrity and the principle of non-interference in each other's internal affairs, it is patently clear, therefore, that the Lao statement referring to Thailand's policy as being "unfriendly" is not born out by the facts. In respect of Laos, the Thai people and the Lao people share close ethnic and cultural affinities which have, through the centuries, cemented the bonds of friendship between them and will, I feel sure, contribute to the attainment of Thailand's worthy objectives—namely, to live in peace, brotherhood and close, neighbourly co-operation with the Lao People's Democratic Republic. For its part, the Royal Thai Government will continue its endeavour to improve Thai-Lao relations in accordance with the joint communiqué of 3 August 1976 between the two countries.
159.	As regards another of Thailand's neighbours, the Socialist Republic of Viet Nam, my Government will continue to abide by the Thai-Vietnamese joint communiqué of 6 August 1976, which enumerates four principles for the promotion of better relations between the two countries. It is hoped that, in the. not-too-distant future, an exchange of ambassadors will be effected, as envisaged by the said communiqué. It is accordingly gratifying that both sides have shown a willingness to hold discussions on bilateral issues, which Thailand hopes will bring about good-neighbourly understanding, as well as regional stability and harmony.
160.	My delegation believes that the United Nations continues to provide the only truly world-wide forum for all of us to put our minds together in the common search for global solutions to global problems. And even if solutions adopted in the past have sometimes fallen short of public expectations, international debates in the United Nations have generated world-wide interest in global problems and have prepared a climate of opinion favourable to their solution and evolved guidelines for future remedial international action.
161.	The above is certainly true of the disarmament discussions held in recent years, which have yielded little in the way of tangible results. The arms race among the major Powers still continues at an alarming rate, and such developments as the Strategic Arms Limitation Talks, the Helsinki Conference on Security and Co-operation in Europe and the search for detente between the two super-Powers have yet to make a discernible impact on the world disarmament situation. However, we must persevere in our pursuit of disarmament and arms control, particularly in nuclear and thermonuclear weapons, so that the scarce resources now being wasted in the manufacture of increasingly sophisticated weapons of mass destruction can be diverted to peaceful development projects for the benefit of all peoples. My Government accordingly welcomes the initiative to hold a special session of the General Assembly on disarmament in May and June 1978. However, thorough preparations by the Conference on the Committee on Disarmament in Geneva and in other forums will be necessary to ensure the success of that special session.
162.	In the Middle East, though the United Nations peace-keeping presence has been extended until 1978 by agreements with the States concerned and the cease-fire remains in effect, the situation there is highly volatile on account of the continued occupation of Arab territories seized during the 1967 war and the establishment of Israeli settlements in those territories in violation of the relevant United Nations resolutions. It is the view of my delegation that all parties involved should work together towards an amicable and lasting settlement based on Security Council resolution 242 (1967) and on principles which will enable the Palestinian people to exercise their legitimate right of self-determination and return to their homeland, while at the same time assuring Israel of its sovereign independence and security as a State. Meanwhile, none of the parties involved should make a unilateral move which would jeopardize the reconvening of the Geneva Peace Conference on the Middle East and its successful outcome. In the light of the foregoing, my delegation welcomes the Soviet- American statement on the Middle East of 1 October 1977, which indicates the seriousness of the efforts on the part of the two Co-Chairmen to reconvene the Geneva Conference by the end of this year.
163.	The question of Cyprus, which has remained for a long time on the agenda of this Assembly, continues unsolved. Despite the tireless efforts of the Secretary- General and his Special Representative in Cyprus, the negotiations between the representatives of the two Cypriot communities held in Vienna in late March this year ended inconclusively. The continuing presence of the United Nations Peace-Keeping Force there has helped to maintain a precarious peace on the island. My delegation hopes that, with the resumption of the intercommunal talks, a solution acceptable to both sides could be reached which would preserve intact the independence, sovereignty and territorial integrity of Cyprus. In the meantime, no action should be taken that would tend to decrease the prospects of such a settlement.
164.	The human rights issue, now being given added prominence by some world leaders, has become a highly sensitive issue, especially since sharp divergences exist concerning the definition of that term and the extent of its applicator in actual practice. While there exists the United Nations Universal Declaration on Human Rights as the only instrument agreed to be most Member States, the industrialized nations tend to stress the political and civil liberties contained in the first half of the Declaration, but the developing countries tend to point to the wide-ranging economic and social rights contained in the second half of the Declaration.
165.	However, the principal thrust of the reawakened interest in humanitarian affairs is in a direction that will strengthen the moral fibre of the world community to the benefit of individuals at large. My Government welcomes such efforts, for the principles concerning human rights are based on the most noble of ideas. In this respect, my delegation agrees with the Secretary-General, who states in his report on the work of the Organization:
"The basic aim of United Nations actions in this field is not to accuse or to provoke acrimonious debate, but to develop a common consciousness in the international community and to encourage improvement in respect for individual dignity and fundamental freedoms". 
It is also the view of my delegation, however, that for advocator of human rights to be credible there must be only one standard for judging whether or not basic human rights are violated, and that the criteria employed must be the same in all cases and not be selectively applied. Furthermore, multilateralization of the issue, on the basis of objective and non-discriminating criteria, will tend to avoid possible exacerbation of bilateral conflicts.
166.	In Thailand a humanitarian tradition has existed from time immemorial. The present Government is conscious of the need to ensure the basic human rights and requirements of all its citizens. Accordingly, it has carried out such essential projects is land reform and integrated rural development, which have received wide popular support. It has also succeeded in maintaining law and order and in restoring public confidence in honest government. Such efforts to ensure basic human rights and needs for our people would be futile without the security and stability that form the bedrock of economic development and national progress.
167.	We in Thailand have a humanitarian tradition in respect not only of our own people but also of others. That is why, out- of our own humanitarian feelings, we have allowed over 130,000 Indo-Chinese displaced persons to enter Thailand and have provided them with temporary relief in the form of shelter, food and medical care. This has imposed a heavy financial and administrative burden on my country as well as a security problem. As the influx grew and related problems increased, the Thai Government, already preoccupied with the task of assisting a large number of displaced persons who had come to Thailand in the wake of the 1945 Franco-Indo-Chinese conflict, sought and obtained international assistance, mainly from the United Nations High Commissioner for Refugees, as well as from the International Committee of the Red Cross and other voluntary agencies.
168.	Responding to the Thai Government's appeal, the Office of The United Nations High Commissioner for Refugees extended prompt assistance by means of large- scale relief in co-operation with the Thai Government and various other countries, international organizations and voluntary agencies. After the first agreement of December 1975 had expired, my Government and the High Commissioner concluded a new agreement on 22 July of this year on the basis of the latest appeal in which the High Commissioner has set the target of $12.35 million for further relief efforts. I should like, therefore, to take this opportunity to place on record my Government's gratitude and appreciation to the High Commissioner for his effective response and continued support, as well as to his dedicated representative and staff for their invaluable work in Thailand. The World Food Programme, which has given food aid to the displaced persons, and other organizations such as the Inter-governmental Committee for European Migration and the International Committee of the Red Cross, as well as the many religious and voluntary agencies involved, also deserve our grateful appreciation for their assistance.
169.	It is hoped that the other United Nations specialized agencies and bodies concerned will be urged by this General Assembly to render the fullest support to the High Commissioner in providing the necessary assistance to these displaced persons, whose plight constitutes .an urgent international humanitarian problem.
170.	I should also like to express my Government's sincere appreciation to those countries which have not only contributed to but have further increased their support for the current relief assistance programme in Thailand, including those countries which continue to accept a significant number of the displaced persons for resettlement, thereby enabling them to begin new lives. We earnestly hope that those countries, as well as others in a position to do so, will translate their humanitarian concerns into concrete actions to help to alleviate the plight of people who are much less fortunate than their own.
171.	Another major problem that gravely affects the public health, welfare and quality of life of the world population is the problem of narcotic drugs.
172.	The Thai Government is deeply concerned at the growth in drug abuse and drug addiction now taking place in many parts of the world. For a number of years now, it has been generally agreed that this problem calls for urgent steps by the world community to eliminate the production, trafficking and smuggling of illicit narcotics and to control the spread of addiction. But today all these goals remain elusive.
173.	My Government is currently making every possible effort to suppress trafficking through our territory in co-operation with the law enforcement agencies of interested Governments as well as with the United Nations. These crack-downs on drug traffickers h* e so far produced encouraging results. We are, at the same time, vigorously promoting an educational campaign against illicit drugs throughout the country.
174.	Early this year, the present Thai Government established a. new office, the Narcotics Control Board, to improve the co-ordination of the efforts and arrangements of Government agencies entrusted with the various tasks involved in suppressing drug abuse and trafficking. Efforts to persuade hill tribes to cease growing the opium poppy in the northern border areas have made substantial progress under the joint United Nations-Thai Programme for Drug Abuse Control. Although we have encountered many difficulties in obtaining accessible markets with fair prices for substitute crops, Thailand is determined to proceed with the current project.
175.	I should like to reaffirm my Government's commitment to bilateral, regional and multilateral co-operation in the campaign against drug abuse and against the drug traffic. Each and every nation should do its utmost to contribute, in a spirit of co-operation, to the combined efforts being made within and outside the United Nations framework, until our common objective of eradicating this evil from the world and of achieving freedom from drug abuse is realized.
176.	Discrimination against a person on racial grounds constitutes a violation of basic human rights. The Thai policy on this matter is clear and unequivocal. Racism and racial discrimination in any form or guise, including apartheid, are abhorrent to the Thai Government and people. The policy of apartheid as practised in South Africa is offensive to human dignity and contrary to the purposes and principles of the United Nations. My Government took part in the World Conference for Action against Apartheid held in Lagos last August and joined with other participants in demonstrating the serious concern of the international community over the inhumane policy of apartheid. My delegation wishes to reiterate once again its whole-hearted support for and solidarity with all those who are currently striving to eliminate apartheid and racial discrimination from Africa and the rest of the world.
177.	The problems of southern Africa have today become the centre of the attention of the international community as never before. The United Nations has played a crucial role in informing us of the plight of the people in Zimbabwe and Namibia. The International Conference in Support of the Peoples of Zimbabwe and Namibia, held at Maputo in May" this year, highlighted the grave problems existing there and reminded each of us of our obligation to work for an early end to minority rule and the inhumane policy of racial segregation.
178.	It is tragic that in Zimbabwe the illegal minority regime continues to be intransigent and has stepped up the campaign of. brutal repression against the people of Zimbabwe. Thailand joins the overwhelming majority of Member States in extending support to the people of Zimbabwe in their just struggle to achieve independence based on the principle of majority rule achieved through the system of "one man, one vote".
179.	My delegation associates itself fully with the efforts of the United Nations to put an end to South Africa's illegal occupation of Namibia. Free elections under the supervision and control of the United Nations should be held as soon as possible for the whole of Namibia, as one political entity, in accordance with Security Council resolution 385 (1976). The Namibian people, with SWAPO acting as their spearhead, must be allowed to attain self-determination and independence within a united Namibia, and we deplore any deceitful action on the part of
South Africa to perpetuate its colonial exploitation of the Namibian people and further obstruct their progress towards independence. My delegation hopes, however, that the present joint diplomatic efforts by the United Kingdom and the United States will help to persuade the leaders of the two regimes concerned to be less intransigent, so that progress towards full independence for both Namibia and Zimbabwe may be hastened and further bloodshed avoided.
180.	The international economic system created after the Second World War has proved to be inadequate in view of the changing patterns of economic growth and the increasing interdependence of nations. Many developed and developing countries have thus concluded that there is a real need for a major overhaul of the existing international economic system. This process of negotiation to create the new international economic order is already under way in a variety of forums, both within and outside the United Nations, where developing nations have been seeking a greater role in global economic decision-making. The new international economic order represents the only hope for the future of the developing nations because it aims essentially at redressing for the good of all the imbalances which have for too long existed in the relationship between the rich and the poor nations. What we as a member of the community of developing nations aspire to is the institutionalisation of measures that will ensure: first, the stabilization of the prices of primary commodities especially relative to manufactured products; secondly, an increase in the share of the developing countries in world exports of manufactured goods; thirdly, a larger flow of development assistance in real terms; fourthly, an increase in capital investment in areas most relevant to the domestic economic needs of the developing nations; and fifthly, a decrease in the dependence of the developing countries on imports of manufactured goods.
181.	As a producer and exporter of primary commodities Thailand also shares the desire of the developing countries, as manifested in the various forums of negotiations, that commitments should be forthcoming from the industrialized countries to import from them increased quantities of commodities in all forms. Furthermore, constraints on trade arising from tariff and non-tariff barriers in developed countries should be reduced or, better still, eliminated.
182.	The crucial weakness in the present mechanism of international trade which is of immediate interest to Thailand and other developing countries has been the instability of the prices of primary commodities. Price fluctuations militate against a stable rate of economic growth by their effects on export earnings. The importance of this problem cannot be overstated for most of us in the developing world. As an illustration, the 18 commodities initially identified at the fourth session of UNCTAD in Nairobi as being of export interest primarily to the developing countries11 account for about one third of the total export earnings of Thailand. Any adverse price fluctuation in these commodities would have unfavourable effects on a developing economy such as ours. It is for this reason that Thailand welcomes the modest achievement of the Paris Conference on International Economic Co-operation, resulting in concrete steps leading to the establishment of a common fund aimed at improving the structure of international commodity markets, which are essential to the long-term growth and development of the developing countries.
183.	The foregoing remarks reflect not only the views of Thailand but also those of our partners in ASEAN as embodied in the joint communiqué issued after the 2nd meeting early in August this year of the Heads of Government of the ASEAN countries in Kuala Lumpur. The concerns and the efforts of the ASEAN group of developing countries are thus identical with those which the developing countries as a whole have consistently expressed in the forums of the United Nations since the sixth and seventh special sessions of the General Assembly.
184.	The Conference on International Economic Cooperation in Paris produced some positive results in reaching limited agreements in certain fields where follow- up negotiations between North and South are clearly needed. Nevertheless its over-all results fell short of agreed objectives, and no real progress was made towards the restructuring of the international economic system or the solution of the most pressing problems facing the developing countries today. It is to be regretted that during the resumed thirty-first session of the General Assembly, for want of time, no mutually satisfactory conclusion was reached regarding the assessment of the Paris Conference. But we must not lose hope. The Conference on International Economic Co-operation should now be placed in its proper perspective—as only one phase in the long process of the North-South dialogue. Since much valuable time has already been lost, both developed and developing nations should put their heads together and intensify their efforts within the United Nations system to review their respective positions on unresolved issues, especially those relating to the establishment of the new international economic order. The Thai delegation supports the proposal put forward by the Group of 77 during the resumed thirty-first session to convene a special session of the General Assembly at the ministerial level by early 1980 at the latest in order to assess the progress made in the various forums of the United Nations system in the establishment of the new international economic order.
185.	As a food producing and exporting country, Thailand was honoured to be elected last year to the World Food Council. We also noted with satisfaction that some basic agreements were reached in regard to food and agriculture at the Paris Conference. There can be no doubt that solutions to the pressing world food problems, including malnutrition and the improvement of agriculture in developing countries, must be regarded as matters of primary concern and as the responsibility of the international community as a whole. Nor can it be overemphasized that there exists in the developing countries a vital link between agriculture and food production on the one hand and rural development on the other and, hence, the long-term economic stability and growth of those countries. In this context, therefore, Thailand, which participated in the third ministerial session of the World Food Council in Manila in June this year, wishes to express once again its full support for the decisions emanating from that session aimed primarily at increasing world food production to help alleviate the problem of food shortage in the world.
186.	With regard to food aid policies and programmes, however, Thailand wishes to express again its concern that care must be taken to avoid disincentives not only to production in recipient countries but also to food-exporting developing countries. We fully endorse the principle of the triangular transaction in any programme of food aid and urge that such a principle be applied, to the maximum extent possible, by the donor countries and agencies.
187.	My delegation wishes to express its gratification that the target of SI billion has been achieved by the International Fund for Agricultural Development. We wish to place on record our appreciation to the Secretary-General of the United Nations and to the Executive Director of the World Food Council for their invaluable efforts to bring the Fund into being. The early commencement of the operations of the Fund is clearly fundamental to the solution of the world's food problems.
188.	The year 1976 was a critical one for both UNDP and its partners in the sense that, apart from being the last year of the first programming cycle, it was also the year in which UNDP, as the financing agency of the United Nations on a broad range of developmental activities, was beset with severe financial and administrative problems. There were some extremely difficult decisions which the Administrator had to make to restore confidence in this regard, and he took the necessary steps with dispatch, courage and farsightedness. Therefore, my delegation wishes to express its appreciation to him and to his colleagues in UNDP for the useful efforts they have so far made to overcome the difficulties facing them and to put UNDP once again on the right track.
189.	The importance and usefulness of UNDP do not lie only in the fact that it embodies, on a global scale, the international commitment to pool resources and expertise in a vast variety of fields for the purpose of assisting the developing countries in their national and regional developmental needs; equally significant is its role as a catalyst and innovator in the employment of modern approaches and techniques to technical co-operation and developmental technology aimed at helping the developing countries acquire the capabilities they need for self-reliance, both individually and among themselves. It is thus that this United Nations body can truly serve the long-term needs of the majority of the world and in so doing transform itself into a truly valuable instrument for world economic and social advancement. As a member of the Governing Council of UNDP, Thailand will do all it can to strengthen such a role for UNDP and pledges its full support and co-operation in the common task of rendering UNDP even more useful and effective.
190.	I wish to turn now to the role of ESCAP. On the occasion of the opening of the thirty-third session of ESCAP in Bangkok, my Prime Minister spoke of ESCAP's invaluable role not only as an honest broker between developed and developing countries in the region but also in the promotion of co-operation among the developing countries themselves. In this regard, my delegation wishes to note the significant progress made in both economic and technical co-operation among the developing countries. While the results of the Conference on Economic Co-operation among Developing Countries, held at Mexico City in September 1976, were relatively inconclusive, a useful beginning was made which we hope will pave the way towards tangible accomplishments in this important field. With regard to technical co-operation among developing countries, I wish to reiterate here our appreciation for the positive efforts which ESCAP and the United Nations agencies concerned have made not only in the promotion of projects relating to technical co-operation among developing countries but, more importantly, in the promotion of the very concept of technical co-operation among developing countries, a concept crucial to the establishment of the new international economic order.
191.	International agreement on the law of the sea has long been overdue. Although certain progress has been made during the sixth session of the Third United Nations Conference on the Law of the Sea, there still remain many fundamental issues to be further negotiated at the next session in Geneva. One example of substantive progress was the issuance of the informal composite negotiating text, which combined all the chapters in one single document. A high degree of political will and mutual trust must prevail if the next session of the Conference is to be successful; and my delegation wishes to appeal to all parties involved to strive even harder to arrive at an agreement on this highly important issue in the spirit of mutual accommodation.
192.	The United Nations is-now 32 years old. During those years, the system and practices governing international relations have undergone profound changes and some of the key assumptions of recent decades no longer hold true. Some issues which have dominated world events are now receding, while new ones have become prominent on the international agenda. Interdependence has become the hallmark of international relations and the distinction between the political and the economic aspects of international affairs is being rapidly narrowed. The Organization, too, has changed. Not only have many new States been admitted to the Organization, but also, increasingly, varied matters are being subjected to international scrutiny, as witnessed by the current cycle of thematic conferences being held under the aegis of the United Nations.
193.	In the face of these significant changes, all Member States should endeavour, through good sense and foresight, to find ways and means of making the United Nations more effective in meeting the new challenges.
194.	Though the founders of the United Nations have proved unusually prescient and the instrumentalities they employed to reach and to implement decisions have proved remarkably adaptable, many aspects of the existing concepts, principles and machinery have become inadequate to cope with the ever-expanding requirements confronting the Organization. My delegation noted that the General Assembly, at its twenty-ninth session, established an Ad Hoc Committee on the Charter of the United Nations. We also have before us recommendations of the 13 wise men concerning the restructuring of the United Nations, in particular the reorganization of the economic sector. All these recommendations should be studied seriously with a view to taking action to correct inadequacies and to improve our Organization further.
195.	Above all, it must be recognized that one principal source of the world Organization's strength is that it expresses some of the deepest and most fundamental aspirations of mankind. It is this moral authority which constitutes a vital asset of the Organization. All Member States have therefore an interest in protecting and preserving the Organization's moral authority and in not dissipating it, for instance, by adopting inconsistent and contradictory resolutions, which only serve to compromise the authority and the effectiveness of the very instruments in which we place our hopes and abiding faith.
196.	Finally, I should like to pay a warm and sincere tribute to our able and indefatigable Secretary-General, Mr. Kurt Waldheim, upon whose shoulders falls the heavy task of heading this world Organization. For his industry and his dedication to the cause of peace, freedom, justice and human progress, he clearly earns and deserves our continued full support in the performance of his important and often very difficult and delicate tasks.
197.	The well-being of nations and men are today irrevocably linked. Many common challenges are now facing us: how to solve existing political conflicts; to progress towards disarmament; to eliminate all vestiges of colonialism; to work towards achieving the new international economic order; to protect the global environment and to preserve existing non-renewable resources; and to ensure world-wide respect for human rights and social justice. Let us resolve to meet these challenges together, and let each resolve to fulfil his share of responsibility so as to make this planet Earth a better place in which to live for all mankind.
 


